PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Bennett, Kyle
Application No. 29/660,985
Filed: 23 Aug 2018
For: SNOW BRUSH

:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed August 28, 2020, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed January 13, 2020, which set a statutory period for reply of three months. Accordingly, the application became abandoned on April 14, 2020. A Notice of Abandonment was mailed on June 19, 2020.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $700.00, (2) the petition fee of $2,000.00, (3) a proper statement of unintentional delay and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.120(d) required by 37 CFR 1.137(d).

The Terminal Disclaimer filed August 28, 2020 is accepted and has been made of record. Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letter.  

A review of the record shows a previous Terminal Disclaimer (TD) fee in the amount of $160.00 was charged to the petitioner’s deposit account as authorized on June 26, 2020. Therefore, the TD fee in the amount of $160.00 submitted on August 28, 2020, is unnecessary and has been credited back to the petitioner’s deposit account. 

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions